MEMORANDUM**
Arnold Ygnacio Gallardo, a California state prisoner, appeals pro se the district court’s judgment pursuant to 28 U.S.C. § 1915A dismissing without prejudice his 42 U.S.C. § 1983 action alleging that prison officials and the Board of Prison Terms violated Gallardo’s constitutional rights by putting inaccurate information in his prison records. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000). We may affirm the district *969court on any grounds supported by the record, see United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir.1992), and we affirm.
Dismissal was proper because Gallardo’s complaint failed to allege a deprivation of a constitutionally protected right. See Duffy v. Riveland, 98 F.3d 447, 457 (9th Cir. 1996).
To the extent that Gallardo is speculating that he may be denied parole on the basis of the information in his prison file, this does not state a cognizable claim under section 1983. See Butterfield v. Bail, 120 F.3d 1023,1024-25 (9th Cir.1997).
Gallardo’s remaining contentions lack merit.
We deny Gallardo’s motion to file a supplemental brief.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.